Appeal by the defendant from an order of the County Court, Nassau County (Sullivan, J.), dated January 27, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the County Court, Nassau County, for a new hearing and determination in accordance herewith.
The County Court failed to make the findings of fact and conclusions of law required by Correction Law 168-n (3). The hearing court did not specify what factors it considered, nor which factors it determined to have been established, in reaching the level two determination. The record is not sufficient for this Court to make its own findings of fact and conclusions of law (see People v Middleton, 33 AD3d 777 [2006]; People v Villane, 17 AD3d 336 [2005]). The hearing court also failed to *668specifically determine the defendant’s request for a downward departure (cf. People v King, 46 AD3d 529 [2007]; People v Kraus, 45 AD3d 826 [2007]).
Under these circumstances, we remit the matter to the County Court, Nassau County, for a new hearing and determination. The County Court shall clearly indicate on the record its findings of fact and conclusions of law, including its determination of any request for a downward departure. Fisher, J.P, Covello, Angiolillo and Belen, JJ., concur.